DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                                    Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a mating structure arranged in the fuselage and configured to have an opening" in Line 4 and then again recites “the mating recess having an opening” in Line 6. Applicant has defined each “an opening” as part of different elements, however these two openings are the same. In other words the opening of the mating structure is the same as the opening of the mating recess. The examiner suggests simply removing the first portion of the paragraph
a 
Claims 2-18 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hörtner (US 11,383,835 B2).
Regarding Claim 1, Hörtner discloses a stackable (See stacks in Fig. 1) unmanned aerial vehicle (10), comprising:
a fuselage (18) comprising a first end (top end at 8) and a second end (bottom end at 7);
a mating structure (16) arranged in the fuselage and configured to have an opening (best shown in Fig 4, 16 is an open cup at the top) at the first end of the fuselage, the mating structure forming a mating recess (the inner volume of the cup of 16; again Fig. 4) on a first side of the fuselage, the mating recess having an opening at the first side of the fuselage for receiving a mating projection from a further stacking (top UAV 10 in Fig. 3) unmanned aerial vehicle;
wherein the mating recess is configured to taper gradually from the first end to the second end such that cross-sectional area of the first end is greater than cross-sectional area of the second end and the gradual taper simultaneously forms a mating projection having a leading end with a cross-sectional area that is narrower than a base end having a larger cross- sectional area (see where 7 points in Fig. 2, the bottom of 16 has a rounded smaller diameter than the top).

Regarding Claims 2-5 Hörtner further discloses:
2. The stackable unmanned aerial vehicle according to claim 1, wherein the mating recess is configured to have a V-shaped longitudinal cross-section (embodiment shown in Fig. 5, 7 is V shaped).

3. The stackable unmanned aerial vehicle according to claim 2, wherein the fuselage further comprises a connection element (arms extending from 16, best shown in Fig. 2) extending outward from the fuselage, the connection element is configured to surround the fuselage and has a plurality of propelling blades (blades of 11) evenly distributed around outer circumference of the fuselage.

4. The stackable unmanned aerial vehicle according to claim 3, wherein the fuselage further comprises a circumferential side wall (outer portions of 18) defining lateral cross-sections cut through any points from the first end to the second end of the fuselage to have circular ring shapes (see shape of 11 in Fig. 2) with respective circular outer profiles and consistent ring widths.

5. The stackable unmanned aerial vehicle according to claim 3, wherein the fuselage further comprises a circumferential side wall defining lateral cross-sections cut through any points from the first end to the second end of the fuselage to have n-sided polygonal ring shapes with respective n- sided polygonal outer profiles and consistent ring widths, where n is an integer and n>3 (see 7 in Fig. 5 which is a four sided pyramid n=4).

Regarding Claims 10-14 Hörtner discloses:
10. A drone swarm comprising at least two unmanned aerial vehicles of claim 1, wherein a mating projection of the ath stackable drone is fittable into a mating recess M of the (a+1)th stackable drone, where a>1 and a is an integer (any number can be stacked, see discussion of 26 or 190 in Column 5 Line 39).

11. The drone swarm according to claim 10, wherein the mating recess of each unmanned aerial vehicle is configured to have a V-shaped longitudinal cross-section (embodiment shown in Fig. 5, 7 is V shaped).

12. The drone swarm according to claim 10, wherein the fuselage of each unmanned aerial vehicle further comprises a connection element (arms extending from 16, best shown in Fig. 2) extending outward from the fuselage, the connection element is configured to surround the fuselage and has a plurality of propelling blades (blades of 11) evenly distributed around outer circumference of the fuselage.

13. The drone swarm according to claim 12, wherein the fuselage further comprises a circumferential side wall defining lateral cross-sections cut through any points from the first end to the second end of the fuselage to have circular ring shapes with respective circular outer profiles and consistent ring widths (See Fig 4, 16 is mostly a cylinder).

14. The drone swarm according to claim 12, wherein the fuselage further comprises a circumferential side wall defining lateral cross-sections cut through any points from the first end to the second end of the fuselage to have n-sided polygonal ring shapes with respective n-sided polygonal outer profiles and consistent ring widths, where n is an integer and n>3 (see 7 in Fig. 5 which is a four sided pyramid n=4).

Allowable Subject Matter
Claims 6-9 and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN M O'HARA/               Primary Examiner, Art Unit 3642